                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                            No . 5 : 14 - CR- 128 - H- 2

   UNITED STATES OF AMERICA

                        v.
                                                          ORDER
   WILLIAM TODD CHAMBERLAIN




         Before the Court is Defendant ' s motion to file Docket Entry

Number 377 under seal pursuant to Local Criminal Rule 55 . 2 .

         The Court finds good cause exists . Accordingly , the motion

is ALLOWED and Docket Entry Number 377 shall be filed under

seal .
                                  'J~
         SO ORDERED .    This   ~'...J
                                   ~ day   of November 2018 .
